DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on May 13, 2021 has been entered. Claim 1 has been amended. Claims 2 and 6-11 were previously canceled. No claims have been added. Claims 1, 3-5 and 12-20 are still pending in this application, with claims 1, 15 and 17-18 being independent.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (U.S. PGPub 2015/0156768), hereinafter referred to as Guan in view of Nayeb Nazar et al. (U.S. PGPub 2011/0243066), hereinafter referred to as Nayeb Nazar.
Regarding claim 1, Guan teaches a method of operating a wireless communication system, comprising the steps of: 
configuring a user equipment (UE) for carrier aggregation with N serving cells (A UE is configured to operate with at least two serving cells in a carrier aggregation mode; See [0061] and [0063]), where N is a positive integer (N is at least two; See [0063]); 
scheduling the UE to receive downlink data from M of the N serving cells at a first time (A UE receives downlink data which is scheduled by a downlink control channel from a network device, where the downlink control channel is a downlink control channel corresponding to a serving cell of at least two serving cells; See [0063]), where M is a positive integer less than N (M is one serving cell; See [0063]); and 
providing hybrid automatic repeat request acknowledgment (HARQ-ACK) information from the UE for only the M serving cells (Generate a physical uplink control channel corresponding to the downlink data by using the selected identity information. Transmit the physical uplink control channel on a channel resource of the physical uplink control channel. Different identity information is used for different serving cells. Further the first identity information may be the cell identity information corresponding to the primary serving cell. If the downlink data received by the UE includes the downlink data scheduled by the downlink control channel corresponding to the primary serving cell, then the channel resource may be on the uplink carrier corresponding to the primary serving cell; See [0065]-[0066], [0083], [0086] and [0126]).  
Guan fails to teach deactivating (N-M) of the N serving cells, where M is a positive integer less than N.
Nayeb Nazar teaches having a number of configured serving cells and a number of active serving cells (See [0160]). Nayeb Nazar further teaches deactivating serving cells and providing HARQ-ACK information for a certain number of serving cells (See [0160]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Guan to include deactivating (M-N) of the N serving cells taught by Nayeb Nazar in order to optimize communication and resources.
	
Regarding claim 4, Guan further discloses the method of claim 1, comprising indicating by downlink control information on a downlink control channel which of the N serving cells generate Hybrid Automatic Repeat Request Acknowledgement for an uplink subframe (The PUCCH channel resource may be configured through the RRC signaling; see [0060]).  


Nayeb Nazar teaches using Fast (De)Activation Command (FAC) signaling comprising a MAC element to indicate the active serving cells (See [0160] and [0171]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Guan to include signaling the UE by a Medium Access Control (MAC) element which of the N serving cells are active taught by Nayeb Nazar in order to optimize communication and resources.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of  Nayeb Nazar as applied to claim 1 above, and further in view of Park et al. (U.S. PGPub 2016/0044655), hereinafter referred to as Park.
Regarding claim 3, while Guan teaches of providing feedback for only the M serving cells (See [0126]), it fails to teach the method of claim 1, comprising providing Channel State Information (CSI) from the UE for only the M serving cells. Guan in view of Nayeb Nazar also fails to teach of the limitation.
Park teaches the feedback having a priority, including the CSI (As an example of setting a priority based on a type of UCI, a HARQ ACK/NACK feedback with respect to downlink data transmission may be set to have the highest priority, and an SR and CQI/CSI feedback may be set to have a subsequent priority; See [0062]).  
.

Allowable Subject Matter
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Nayeb Nazar et al. (U.S. PGPub 2011/0243066) teaches a method of formatting uplink control information, comprising the steps of: receiving a plurality of control bits (A UE may generate control information and feed such control information back to the network; See [0253]); encoding the control bits with a convolutional encoder to produce encoded control bits (Channel encoding may be performed using tail-biting convolutional encoding; See [0253]); modulating the encoded control bits to produce Quadrature Amplitude Modulation
(QAM) symbols (Modulation may be performed, wherein QAM16 or QAM64 are options; See [0254] and [0294]); and spreading the QAM symbols with a Discrete Fourier Transform (DFT) to produce DFT-spread symbols (DFT is performed; See [0256]-[0257]).
The prior art of Anderson et al. (U.S. PGPub 2013/0163532) teaches that the
output of the DFT is input to an IFFT in order to form the corresponding SC-FDMA
symbols (See [0127]).
Claim 15, 12-14, 16 and 19-20 appear to be novel and inventive because prior art fails to show or teach wherein the step of spreading comprises: spreading by length-24 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive.
On page 6 of the Applicants’ Response, Applicants state that Guan et al. (U.S. PGPub 2015/0156768) in view of Nayeb Nazar et al. (U.S. PGPub 2011/0243066) fails to teach providing HARQ-ACK information for only the M serving cells that were deactivated. 
Examiner respectfully disagrees that the claim limitation states the above argument. The claim indicates that N-M serving cells are deactivated. Based on how this written, Examiner interprets this to mean that if N=4 and M=3, only 1 serving cell would deactivated. Therefore the references have been interpreted to read on the limitation as written and not based on the argument indicated. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/14/2021